Citation Nr: 0434187	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  95-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.

The Board of Veterans' Appeals (Board) issued a REMAND in 
June 1998, pointing out that the veteran had raised the issue 
of service connection for fibromyalgia.  As that issue was 
not then before the Board on appeal, it was referred to the 
originating agency for further development.  The Board later 
issued a final decision in April 2003 on the issues then 
before it on appeal, and indicated that the issue of service 
connection for fibromyalgia was to be the subject of a 
separate Board decision.

The current appeal to the Board arises from an April 1999 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO, in part, denied service connection for fibromyalgia.  An 
August 1999 rating decision, in part, affirmed the denial of 
service connection for fibromyalgia.  The veteran 
subsequently initiated this appeal by submission of timely 
notice of disagreement and completed the appeal by submission 
of a timely substantive appeal form.  

The veteran requested a hearing at the RO before a VA hearing 
officer.  She was informed that the requested hearing was 
scheduled for July 25, 2001.  A memorandum in the claims 
file, dated July 25, 2001, indicates that an informal 
conference, rather than a formal hearing, was held with the 
local VA decision review officer.  In view of the continued 
outstanding request for a formal hearing, the Board contacted 
the veteran, by letter dated in January 2003, to clarify her 
wishes regarding such a hearing.  The veteran responded that 
she no longer wanted a hearing before RO personnel.  


FINDING OF FACT

Fibromyalgia was not shown to be present during service or 
until several years thereafter, and the overwhelming weight 
of competent medical evidence demonstrates that fibromyalgia 
is not otherwise attributable to service.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

No pertinent defects were noted on an examination in May 1988 
for the veteran's entrance on active duty.  Service medical 
records reflect multiple complaints or conditions, including 
migraine headaches, back pain, abdominal cramping, urinary 
urgency and frequency, unstable bladder, and uterine 
bleeding.  There were no clinical findings attributing 
reported manifestations to fibromyalgia.  

An examination was performed in March 1992 for the veteran's 
service separation.  She checked "yes" on a statement of 
history, indicating she had experienced multiple symptoms 
involving various body sites and systems.  All anatomical 
sites and systems were evaluated as normal.  

Post-service medical records from VA and private 
practitioners reflect the veteran's treatment from 1992 to 
2001.  She complained of multiple symptoms, including 
headaches; urinary frequency; uterine bleeding; depression 
related to a sexual assault; and pain involving the neck, 
back, abdomen and pelvic area.  The diagnoses or assessments 
included migraine, unstable bladder, detrusor muscle 
instability, irritable bowel syndrome, endometriosis, 
sacroiliac joint dysfunction, and post-traumatic stress 
disorder (PTSD).  In a report dated in November 1996, the 
assessment of W.S. McCullough, III, M.D., was that the 
veteran had arthralgias and headaches, highly suggestive of 
fibromyalgia.  Robert E. Boyd, M.D., in a December 1996 
report, offered the impression that the veteran had 
myofascial pain.  Subsequent VA clinical records confirm that 
the veteran was followed for multiple disorders, including 
fibromyalgia.

A VA orthopedic examination was performed in December 1998.  
The examiner remarked that the veteran had a history of 
chronic fatigue syndrome, as well as fibromyalgia.  She also 
had a history of endometriosis and pelvic inflammatory 
disease.  The assessment was that her lower back pain was 
explainable and related to any of those histories.  In a 
March 1999 addendum report, the examiner stated that the 
veteran's history was significant for fibromyalgia and that 
no organic cause for her back pain could be demonstrated.  
Furthermore, it was the examiner's opinion that the veteran's 
pelvic inflammatory disease did not cause her low back 
problem, as fibromyalgia is a diagnosis of exclusion for 
those who do not have an organic cause of low back pain.  

The veteran was afforded a VA examination in July 1999.  She 
related that, since 1989, she had experienced fatigue, poor 
sleep, and back pain.  She also reported that she now had 
diarrhea, nausea and vomiting, as well as depression and 
anxiety.  Clinical inspection revealed several trigger points 
for pain over various parts of the body.  The diagnosis was 
fibromyalgia.  

A November 1999 VA treatment notation indicates that the 
veteran presented at a clinic for an unscheduled evaluation.  
It was reported that she was followed for multiple problems, 
including fibromyalgia.  The clinician remarked that 
fibromyalgia symptoms dated back to when the veteran was on 
active duty.  

Sworn statements were received in April 2001.  Ethel Andrews, 
Rosie Rico-Moreno, Amy B. Jackson, Jorge A. Guevara, and 
James D. Wilhelm indicated that they and the veteran had been 
in the same unit during military service.  Priscilla Thrower 
related that she was the veteran's sister.  Jane K. 
Richardson stated that she was the veteran's friend and 
former coworker.  

The veteran's service comrades cumulatively related that she 
was under constant stress from conflicts with barracks 
roommates and from sexual harassment from male soldiers.  
They pointed out that she had been sexually assaulted by a 
serviceman in the unit.  They recounted that the veteran had 
bladder problems that forced her to urinate frequently 
throughout the day and night.  As well, they remarked that 
she experienced back problems, aching in the bones, 
migraines, bowel discomfort, fatigue and depression.  They 
believed the stress and hardships the veteran endured in 
military service had produced various health problems.  

The veteran's sister pointed out that the veteran complained 
of various aches and pains, including back pain and migraine 
headaches, after she returned from military service.  She 
remarked that the veteran, once an active person, complained 
of extreme tiredness after she came home from being in the 
military.  

The veteran's friend and former coworker observed she had 
known the veteran since 1996.  She pointed out the veteran 
experienced migraines that lingered for days; that she had an 
unstable bladder and often had to use the bathroom; and that 
she missed work because of irritable bowel syndrome.  She 
understood the veteran had fibromyalgia, a condition marked 
by easy fatigability and muscle pain.

A statement was received in April 2001 from a clinical 
psychologist at a Vet Center.  She indicted that the veteran 
was under treatment for PTSD secondary to a military sexual 
assault and to harassment.  

A statement was received in April 2001 from a service 
department physician, who indicated treating the veteran from 
1990 to 1993.  He recalled the veteran encountered a variety 
of stressors related to social and military interactions she 
experienced.  These events impacted negatively upon her 
overall health.  However, her ability to perform military 
duties was never in question.

Added to the record in April 2001 were articles from a 
website discussing aspects of fibromyalgia, as well as a 
medical paper on fibromyalgia presented by VA clinicians.  
Commentators cumulatively indicated that stress plays a role 
in the development of fibromyalgia and that many problems are 
associated with fibromyalgia, including depression, migraine 
headaches, fatigue, muscle ache, back pain, abdominal pain, 
joint pain, irritable bowel, poor sleep, and frequent pelvic 
and bladder pain.  It was reported that fibromyalgia is also 
known as myofascial pain syndrome and muscular fatigue 
syndrome.  

A VA examination was performed in August 2001.  The veteran 
gave a history of having developed swelling of the knees and 
ankles during service, as well as pain in the shin.  She 
reportedly became fatigued and developed daily headaches.  
She indicated having been sexually assaulted in the barracks 
during late 1989 or early 1990.  She related that she later 
developed pain involving the neck, upper and lower back and 
both shoulders.  Clinical findings were recorded for the 
current examination.  The examiner remarked that the veteran 
had tender points above and below the waist, as well as in 
the axial skeleton and extremities.  No diagnosis was 
rendered.  In an October 2001 addendum report, the examiner 
remarked that he could not state with a reasonable degree of 
medical certainty that the veteran's fibromyalgia had its 
onset while she was in military service.  

The examiner's response, in the October 2001 addendum 
opinion, about the etiology of the veteran's fibromyalgia was 
not consistent with the legal standard VA must apply in 
determining when the veteran first developed that disorder.  
Accordingly, the Board referred the case to a VA specialist 
for another opinion about the date of onset of the veteran's 
fibromyalgia.  

In an opinion dated in July 2003, a VA specialist replied to 
the request for expert opinion.  The specialist related that 
he had reviewed of the veteran's service medical records.  
Treatment records from military service included clinic 
visits for care pertaining to the genitourinary system and 
musculoskeletal system, yet the veteran had an essentially 
normal separation physical examination.  The specialist went 
on to note that fibromyalgia is a condition marked by a 
gradual onset of achy, generalized upper and lower body pain, 
with characteristic, widespread tender sites of pain.  After 
looking at the record, the specialist concluded that the 
veteran did not develop fibromyalgia while she was in service 
nor did she have the disorder when she was discharged.  

Added to the record in January 2004 was the veteran's 
narrative statement, supported by footnotes from medical 
sources.  The veteran had forwarded the statement to her 
representative, who on her behalf, waived the right to have 
the evidence referred to the RO for review and preparation of 
an SSOC.  The veteran characterized her statement as a 
rebuttal to the July 2003 report of the VA rheumatologist.  
In her narrative, she points out that both physical and 
psychological trauma are recognized as triggering 
fibromyalgia.  She relates that fibromyalgia is associated 
with many illness and symptoms, including fatigue, 
generalized body pain, gastrointestinal symptoms, migraine 
headaches, bladder dysfunction, gynecologic conditions, sleep 
disturbances, muscle weakness, and depression  

In the narrative, she goes on to state that she was subjected 
to physical trauma in basic training when she was worked well 
past muscle failure on a daily basis, resulting in injury to 
various parts of the body and to overwhelming fatigue.  
Later, she was further subjected to physical trauma from 
assaults and also subjected to psychological trauma in the 
form of a sexual assault and ongoing sexual harassment, with 
the psychological trauma leading to PTSD.  During service, 
she experienced vaginal bleeding, unstable bladder, digestive 
system problems, migraine headaches, and constant lower back 
pain.  In effect, she argued that the traumas she endured 
during service gave rise to fibromyalgia and that later 
diagnosed fibromyalgia was manifested by the many illnesses 
and symptoms she experienced while on active duty.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
July 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She also was 
advised that it was her responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
hers and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting her with her claim, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical sources have also been obtained.  The 
claimant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of July 2001, which was after 
the RO's April 1999 decision denying service connection for 
fibromyalgia.  Because VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in October 2001 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  She even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the July 2001 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that she was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
July 2001 VCAA letter requested her to provide or identify 
any evidence to support her claim for service connection for 
fibromyalgia.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him/her, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of July 2001, the claimant 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In essence, the veteran contends that various traumatic 
experiences during service resulted in fibromyalgia and that 
later diagnosed fibromyalgia was manifested during service by 
multiple symptoms and disorders.  The Board does not dispute 
that the veteran suffered in-service psychological trauma 
because of sexual harassment and assault or that she 
experienced several physical ailments, some of which were 
indicative of underlying chronic conditions.  Indeed, this is 
effectively conceded in the grant of service connection for 
PTSD, post-operative hysterectomy, residuals of bladder 
surgery, migraine headaches, and chronic low back pain.  
However, there is simply no objective medical evidence, 
contemporaneous with military service, confirming that any of 
her in-service symptoms or disorders was indicative of 
fibromyalgia.  

In this case, the Board obtained medical opinion, in the 
statement dated in July 2003, that was specifically tailored 
to its request about the etiology of the veteran's 
fibromyalgia.  The doctor provided a definitive opinion with 
a rationale, which was supported with specific examples from 
the veteran's medical records.  The physician noted that he 
had reviewed the veteran's claims file.  His detailed and 
well-reasoned opinion is persuasive and supported by the 
medical evidence.

On the other hand, the Board assigns little probative weight 
to the November 1999 opinion, from a VA clinician at an 
outpatient clinic, indicating that the veteran's fibromyalgia 
had its onset in service.  There is no indication that the 
clinician had conducted a review of all the veteran's medical 
records or provided detailed rationale for his or her 
opinion, as did the VA staff internist.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The clinician's opinion, 
therefore, which appears to be no more than a bare 
conclusion, is insufficient to establish service onset of the 
veteran's currently demonstrated fibromyalgia.

In deciding whether the veteran currently has fibromyalgia 
that is attributable to in-service trauma or pathology 
involving multiple ailments and body systems, it is the 
Board's responsibility to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens, 7 Vet. App. 
at 433.  This responsibility is particularly difficult when, 
as here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, 
though, for the reasons stated, there are.  And although the 
Board may not ignore a favorable opinions of clinicians, as 
the one proffered by the VA examiner in November 1999, the 
Board certainly is free to discount the credibility of 
statements from that clinician, so long as the Board provides 
an adequate explanation of the reasons and bases for doing 
this.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board also has considered the evidence that veteran has 
provided from a medical website and a VA medical paper.  In 
essence, that evidence identifies trauma- physical and/or 
psychological-as producing fibromyalgia.  Also, it relates 
that fibromyalgia is a condition with multiple manifestations 
affecting many anatomical areas and systems of the body.  The 
Board does not dispute the validity of this treatise 
evidence.  

The evidence does not, however, indicate, in the veteran's 
particular case, that fibromyalgia is necessarily 
attributable either to the rigors of basic training, and any 
attendant physical abuse doled out by other recruits or 
noncommissioned officers; or that fibromyalgia is necessarily 
attributable to the psychological abuse from a sexual assault 
or sexual harassment that led to her PTSD.  

The treatise evidence relates that that fibromyalgia may 
involve multiple symptoms and body systems.  Indeed, it 
appears that the veteran's low back pain was, in post-service 
years, specifically linked to fibromyalgia, absent an organic 
cause having been found for her low back pain.  However, the 
treatise evidence, while implicating many symptoms and body 
dysfunctions to fibromyalgia, generally, does not, in the 
veteran's case, specifically link fibromyalgia to any 
incident of her military service.  And this will not suffice.  
Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The Board has considered the veteran's narrative statement 
claiming service onset of fibromyalgia, based on various 
traumas and manifested as a collection of many ailments and 
disorders identified while she was on active duty.  As well, 
the Board has considered statements from service comrades, 
from an associate, and from a family member.  Although 
statements from others on the veteran's behalf do not 
specifically assert service onset of fibromyalgia, they are, 
at minimum, supportive of her assertions that, during 
service, she experienced the traumas alleged, as well as the 
multiple physical problems reported.  

In any event, the Board believes that statements from others 
on the veteran's behalf implicitly support her assertion that 
fibromyalgia is attributable to some events or occurrences of 
military service.  However, the veteran and her affiants are 
all laypersons, and as such, they do not have the necessary 
medical training and/or expertise to give a probative opinion 
on determinative issues such as the diagnosis or etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
fibromyalgia must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for fibromyalgia is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



